DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 1/5/22 have been received and entered. Claims 1, 5, 6, 8, 10, 15 and 17 have been amended. Claims 2-4 have been cancelled. Claims 1 and 5-19 are pending in the application.
Applicants’ remark has been considered and the amendment is overcome the rejection in the record.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1 and 5-19 are allowable because the amendment submitted by the applicants on 1/5/22 included limitations that clarified the claimed invention as recited in the claims 1, 15 and 17. In combination with other limitations of the claimed invention, the prior art of record fail to teach the interrelationship performance operation in combination of “…determining a time-damage accumulation…with respect to a time dimension, wherein the damage accumulation rules are rules associated with physics and an-operation profile of the technical system and the at least one component; determining a spatial-damage accumulation for each region of a plurality regions in the at least one component with respect to a space dimension based on a probability distribution with respect to spatial damage-events in time and the damage scenarios, wherein the spatial damage-events are events associated with each region of the plurality of regions in the at least one component that lead to damage of the at least one component; determining a cumulative time-damage accumulation for each region of the plurality of regions in the at least one component, wherein the accumulative time-damage accumulation is an integral of the time-
 The closet prior art, Kadioglu et al (US 7162373) discloses method and system for predicting a remaining operation life of a turbine component including crack flaw data regarding current crack flaws in the turbine component; using the crack flaw data with data regarding the structure and operating conditions of the turbine component to determine force loads applied to the turbine component and generate crack propagation  data; applying a probabilistic analysis to the crack flaws data and the generated crack propagation data to predict a time to failure of the component by iteratively determining the force loads for successive periods of time (abstract, column 3, lines 3-51 , column 5, line 52 to column 6, line 24). The other reference, Green et al (WO 2015053949) discloses a system and method for lifting a single crystal turbine blades of a gas turbine. The fatigue module may use the anisotropic plastic response inelastic strain vector to determine the anisotropic plastic response elastic strain vector; then may use an elastic-plastic-stress-strain curve to determine the resulting anisotropic plastic response strain from the determined anisotropic plastic response stress vector (abstract, page 8).  However, none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the claims 1, 15 and 17 that indicated above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Kadioglu et al (US 7162373) discloses method and system for assessing life of cracked dovetails in turbine.
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/BRYAN BUI/Primary Examiner, Art Unit 2865